PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/989,303
Filing Date: 10 Aug 2020
Appellant(s): Reckitt Benckiser LLC



__                                  ANDREW N. PARFOMAK________________
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 29 March 2022.

Every ground of rejection set forth in the Office action dated 22 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 3, 4, 7 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Dreilinger et al. (US 2010/0240752), in view of Arvanitidou et al. (US 6,010,992).

Claims 3, 7, 22-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1-3 of U.S. patent 8,268,334, in view of Arvanitidou et al. (US 6,010,992).  

(2) Response to arguments
Appellant argues (page 16, last paragraph) that a skilled artisan would not consider Dreilinger as “it necessarily teaches a different series of essential constituents” in order to bring about a cleaning benefit. Appellant further argues (page 18, last two paragraphs, page 19, first paragraph, lines 1-5) that the “essential constituents” of the compositions in Dreilinger are summarized in the Abstract and necessarily include 4 components invariably present, while hydrotropes are optional constituents. 
In response to Appellant’s argument that Dreilinger teaches different “essential constituents” from those in the instant application, the “comprising” language in the instant claims do not preclude the presence of additional components in the composition. Further, several constituents present in Dreilinger are also present in the instant compositions, namely:
an organic acid, preferably lactic acid, alone or in a mixture with citric acid, and
(a) an anionic surfactant constituent [0007], which necessarily includes one or more anionic surfactants based on alkyl sulfates or alkyl sulfonates [0033], such as, for example, C6-C20 linear alkylbenzenesulfonates, C6-C22 primary and secondary alkanesulfonates, acyl sarcosinates, alkyl sulfates; with secondary alkyl sulfonates being especially preferred;
(b) a nonionic surfactant constituent, such as, for example, alkylpolyglycosides.

Appellant argues (page 23, first paragraph) that Dreilinger’s “essential system” of constituents is not the same as the essential constituents in the instant claims, and “altering Dreilinger’s system would undermine the essential teaching of that prior art reference.” In response, the basis for obviousness is not whether the prior art teaches the elements as being “essential,” but rather whether it would have been obvious for one of ordinary skill in the art to arrive at the claimed composition encompassing the elements recited. Further, Appellant’s interpretation of what constitutes an “essential system of constituents” in Dreilinger as opposed to the instant claims fails to take into consideration that both Dreiling and the instant application use “comprising” language to describe the components in the antimicrobial compositions; because “comprising” language is used, it does not exclude unrecited elements. Further, as shown above, several constituents present in Dreilinger are also present in the instant compositions. The difference is that the instantly claimed compositions contain cumene sulfonate (which is a well-known and commonly used hydrotrope).
Adding cumene sulfonate to the compositions taught by Dreilinger is in fact far from “altering Dreilinger’s system” to “undermine the essential teachings”, at least because Dreilinger clearly teaches that hydrotropes are optionally present in the compositions. Accordingly, it would have been obvious to include a hydrotrope. Arvanitidou et al. teach that cumene sulfonate is a well-known and commonly used hydrotrope (column 5, lines 50-56).

Appellant argues (page 19, first paragraph) that none of the Example compositions in Dreilinger includes any hydrotrope, in particular cumene sulfonate (page 19, second paragraph), and there is no reasonable expectation of success that the presence of a hydrotrope, specifically cumene sulfonate, would provide improved antimicrobial benefit (page 20, last paragraph). 
Appellant further argues (pages 21-22) that Dreilinger fails to provide any reason for a skilled artisan to expect that addition of cumene sulfonate to Dreilinger’s compositions (to arrive at the compositions of instant claims 3, 4, 7, 25, 27) would provide an increase in antimicrobial efficacy. Appellant argues (page 23, second paragraph) that there would be no reason given by Dreilinger to identify hydrotropes, in particular cumene sulfonate, to boost antimicrobial efficacy, and no motivation to seek out Arvanitidou.
In response to these arguments, even though Dreilinger does not exemplify compositions containing hydrotropes, Dreilinger clearly teaches that the compositions of the invention optionally contain hydrotropes [0010]. Thus, there are two possible scenarios: the compositions of Dreilinger may or may not contain hydrotropes. The rejection is made over the combined teachings of Dreilinger and Arvanitidiou. The person of ordinary skill in the art would have been motivated to use cumene sulfonate as a hydrotrope in a composition taught by Dreilinger with a reasonable expectation of success, because Dreilinger teaches hydrotropes may be present in the compositions of the invention, and Arvanitidou teaches that cumene sulfonate is a preferred hydrotrope in similar aqueous compositions comprising citric acid, alkylglycoside surfactant and anionic surfactants. The person of ordinary skill in the art would have used cumene sulfonate as a hydrotrope in an antimicrobial composition taught by Dreilinger, with the expectation that the resulting composition will retain its antimicrobial properties.
In response to Appellant’s argument regarding cumene sulfonate providing a role in boosting the antimicrobial efficacy of the composition, a rationale different from Applicant’s is permissible. In this case, the fact that Appellant argues that cumene sulfonate is used for a different purpose, namely to boost the antimicrobial efficacy of the composition, does not alter the conclusion that its use in a prior art composition would have been prima facie obvious from the purpose disclosed in the references. See MPEP 2144.IV.
Further, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. See MPEP 2145.II. In this case, the closest prior art, Dreilinger, teaches that hydrotropes (cumene sulfonate is a well-known and commonly used hydrotrope, see Arvanitidou column 5, lines 50-56) are optionally present in the antimicrobial compositions. Thus, the closest prior art by Dreilinger, utilizing cumene sulfonate hydrotrope in the composition, inherently achieved same result, although this fact was not taught in the prior art. "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention."). MPEP 2145.II.
Appellant argues (page 23, last paragraph, page 24), with regards to the motivation to select cumene sulfonate as preferred hydrotrope, that there must be some reason to select a species from a genus (page 24, second paragraph). In response, the motivation is provided by Arvanitidou, who teaches that cumene sulfonate is a preferred hydrotrope in similar aqueous compositions comprising citric acid, alkylglycoside surfactant and anionic surfactants. Importantly, appellant has not demonstrated that the hydrotrope cumene sulfonate performs unexpectedly better than the other hydrotropes of the genus—see detailed discussion of Appellant’s data beginning with the final paragraph of this page.
Appellant further argues that the gist of Arvanitidou is good cleaning (page 24, last paragraph), the essential constituents in Arvanitidou (page 25) are different, the reference is devoid of indication of any antimicrobial benefit (page 26, first paragraph), there is no indication of pH in Arvanitidou (page 26, last paragraph), and Arvanitidou is directed to a different technical benefit  and cannot render the instant invention obvious even if improperly considered with Dreilinger (page 27, last 6 lines), and that the disclosure of cumene sulfonate in Arvanitidou “is itself of a fleeting nature”, is only one of the several possible solubilizers, which are optional in Arvanitidou’s formulations (page 27, last three lines). In response, Arvanitidou clearly teaches cumene sulfonate as one of two preferred solubilizing agents (the other one is xylene sulfonate), compatible with several ingredients present in the instant formulation such as citric acid, benzene sulfonate surfactant, alkyl polyglucoside surfactant.

Appellant refers to (page 28-page 29, first paragraph) the Affidavit under 37 C.F.R. 1.132 of co-inventor Pamela McGowan, submitted on 29 June 2021, considered by the examiner on 22 October 2021. The results of this affidavit and the data in the specification have been fully considered but are not persuasive in providing unexpected results for the claimed composition.
Appellant argues (page 28, last paragraph) that the experimental data in Table A/Table B of the Affidavit were misapprehended by the examiner. Appellant argues (page 28, last paragraph) that, as outlined in Table A, the results for Formula E presented the proposition that the addition of cumene sulfonate provided a surprising increase in antimicrobial efficacy comparative to compositions A-D, “which effect resulting from the incorporation of sodium cumene sulfonate in a largely aqueous composition provided an unexpected improvement in antimicrobial efficacy, particular gram negative bacteria, which technical effect was not realized by similar compositions comprising sodium secondary alkyl sulfonate surfactants and sodium lauryl sarcosinate surfactants, which omitted the sodium cumene sulfonate.”
The affidavit signed by Ms. McGowan, submitted on 29 June 2021, presents additional data, Table A, Table B (below), point 5 of the Affidavit 
    PNG
    media_image2.png
    325
    624
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    201
    615
    media_image3.png
    Greyscale

and argues (page 3, last paragraph) that the findings from Table B are surprising with regard to the efficacy of the sodium cumene sulfonate at the acidic pH both in type of efficacy and degree of efficacy.
	Ms. McGowan argues that Formula A exhibited strong efficacy against gram positive bacteria (S.aureus), as well as did Formula B, which also exhibited strong efficacy against gram positive bacteria (S.aureus). However, Formula C which contained the hydrotope, sodium cumene sulfonate, exhibited very strong efficacy against gram negative bacteria (E. coli), which is surprising, and such a result would not appear to be taught or suggested when considering either Dreilinger, and/or Arvanitidou.
In response, the examiner acknowledges the data in the Declaration submitted on 29 June 2021, yet notes that such data is not commensurate in scope with the claimed invention. 
The instant claims are drawn to an antimicrobial composition comprising:

                                  Antimicrobial composition
Instant claims 3, 25, 26				Instant claims  4, 7, 22-24, 27, 28
Lactic acid or/and citric acid				Lactic acid or/and citric acid	
and							and
Tertiary surfactant system				Quaternary surfactant system
(a) sodium secondary alkyl sulfate			(a) sodium secondary alkyl sulfate
(b) alkylglycoside such as 				(b) alkylglycoside such as
capryl/myristyl glucoside; 				capryl/myristyl glucoside;
(c) cumene sulfonate and/or salt thereof;		(c) cumene sulfonate and/or salt thereof;
							(d) N-acyl sarcosinate


None of the compositions in Table A, Affidavit, corresponds to a composition of instant claims 3, 4, 7, 22-28 under examination. That is because none of the compositions in Table A, Affidavit contains 
citric acid and a ternary surfactant system (a) + (b) + (c), 
or citric acid and a quaternary surfactant system (a) + (b) + (c) + (d).

The data in the Declaration Table B refers to 4 specific compositions: 
Composition A, Affidavit	Composition B	Composition C 	Composition D 
Citric acid 			Citric acid                   Citric acid		Citric acid
and				and			and			and
(a) sodium secondary								(a) sodium secondary	
alkyl sulfate 									alkyl sulfate 
							(c) sodium cumene
							sulfonate
				(d) sodium lauryl				(d) sodium lauryl
				sarcosinate (N-acyl				sarcosinate (N-acyl
				sarcosinate)					sarcosinate)

There is no data in the Affidavit, Table B, for composition E, which contains citric acid and (a) sodium secondary alkyl sulfate, and (c) sodium cumene sulfate and (d) N-acyl sarcosinate, which are all elements required by the instant claim limitations.
Thus, the data in the Declaration, showing antimicrobial properties of 4 specific compositions comprising citric acid and one surfactant or two surfactants, present in specific relative ratio/concentrations in the compositions, is not commensurate in scope with the instant claims, which recite lactic acid or citric acid and ternary or quaternary surfactant systems, present in any relative ratio in the composition.
Further, the examiner notes that the data in Table B shows that compositions A, B, D are effective against S. aureus, while composition C is effective against E. coli; yet it is unclear why said results are unexpected. Applicant’s arguments (Remarks of 29 June 2021, page 31, last pargaraph, page 32, first paragraph) have been considered, but are not persuasive. Applicant argues improvement in antimicrobial efficacy particularly gram negative bacteria with sodium cumene sulfonate. In response, the examiner notes that no antimicrobial data is presented for the instantly claimed compositions comprising ternary or quaternary surfactant systems and lactic acid; thus, it is impossible to conclude whether an improvement in antimicrobial efficacy occurs with the instantly claimed compositions.
Regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness. See, MPEP 716.02 (e). 
In this case, the closest prior art is Dreilinger. 
Dreilinger teaches acidic aqueous compositions comprising 
lactic acid or/and citric acid and
(a) an anionic surfactant alkyl sulfates or alkyl sulfonates, acyl sarcosinates, alkyl sulfates, with secondary alkyl sulfonates being especially preferred; and
(b) alkylpolyglycosides.
Applicant has not presented data (in the Specification or the Affidavit) showing, in a side-by-side comparison, some unexpected antimicrobial properties with the instantly claimed composition (comprising lactic or/and citric acid and a ternary surfactant system (a) + (b) + (c) cumene sulfonate; or lactic acid or/and citric acid and a quaternary surfactant system (a) + (b) + (c) + (d)) versus the composition taught by Dreilinger, which is the closest prior art. 
In the absence of such data, and for all the reasons above, it is believed that the rejection of claims 3, 4, 7 and 22-28 under 35 U.S.C. 103 over Dreilinger, in view of Arvanitidou, is to be maintained. 
Appellant argues (page 30) against the rejection of claims 3, 7, 22-26 on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1-3 of U.S. patent 8,268,334, in view of Arvanitidou, on the grounds that the rejection is improper and premature, because there is no indication of allowable subject matter in the application. In response, the double patenting rejection is made at the time of examination, is not premature, and chapter 804 in MPEP outlines procedure for handling all double patenting rejections. As no arguments regarding the merits of the rejection have been presented, the rejection is maintained for reasons of record.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/IRINA NEAGU/Primary Examiner, Art Unit 1627  

                                                                                                                                                                                                      Conferees:
                                                                                                                                                                                                  /Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627                                                                                                                                                                                                        
/SCARLETT Y GOON/Quality Assurance Specialist, Art Unit 1600                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.